El Juez Asociado Sr. Audrey,
emitió la opinión del tribunal.
*239Consta del Registro de la Propiedad de Caguas, según certificaciones que tenemos ante nosotros, que cierta finca fué hipotecada por José B. Méndez y su esposa a favor de Juan Méndez Santiago y de otras tres personas para res-ponderles de ciertas obligaciones personales suscritas por Méndez; que se anotó una demanda de “The Porto Rico Fertilizer Company” contra Méndez y los acreedores de éste por esa hipoteca, en la que se pide la rescisión de la misma; que también se anotó un convenio posterior de '“The Porto Rico Fertilizer Company”, de otros acreedores personales de Méndez y de dichos acreedores hipotecarios por el que éstos consienten en posponer sus créditos hipote-carios hasta que sus deudores hayan pagado sus obligacio-nes personales a los varios acreedores que se expresan, con preferencia a su hipoteca, la que no podrá ser cancelada ni ejecutada por los acreedores hipotecarios o cualquiera de ellos mientras subsista el convenio. También por otra nota marginal se hizo constar la posposición del gravamen perteneciente a “The Porto Rico Fertilizer Company”. Por resolución de 6 de marzo de 1923 dictada en el pleito de Juan Méndez Santiago contra José B. Méndez Jiménez y su esposa, en cobro de dinero, la Corte de Distrito de Humaeao ordenó la cancelación de una hipoteca del Banco Territorial y Agrícola posterior a la constituida a favor de Juan Méndez Santiago y otros porque el remate había cu-bierto solamente los $4,500.12 importe de las obligaciones pagadas por el demandante por no haberlas satisfecho José B. Méndez Jiménez, cancelación que fué hecha según afir-man las partes en sus respectivos alegatos.
Posteriormente se presentó en el registro para su ins-cripción la escritura No. 259 otorgada el 23 de noviembre de 1922 por la que el márshal de la Corte de Distrito de Humaeao vende a Juan Méndez Santiago la misma finca como consecuencia de la adjudicación que le fué hecha en el remate celebrado en el pleito que siguió contra José B. *240Méndez Jiménez y sn esposa en cobro de $4,500.12 importe de tres obligaciones satisfechas por el demandante y sus intereses.
El registrador se negó a inscribir esa escritura de venta por los motivos que aparecen de la nota puesta al pie de ella, la que dice así:
“Denegada la inscripción a que se refiere el precedente docu-mento que es la escritura No. 259 otorg’ada en Humacao el 23 dé noviembre de 1922 ante el Notario Francisco González Fagundo, con vista de otra, por observar que aunque en ol expresado tituló se lia ocultado decir que la deuda objeto de la demanda estaba asegurada con hipoteca inscrita, lo cual consta del registro por ha-berse presentado con anterioridad a dicha escritura una orden de la Corte de Distrito de Humacao, dictada en el mismo caso, dis-poniendo que en el registro, se cancele una hipoteca que grava la finca vendida, porque de la ejecución seguida por Juan Mendez Santiago contra José B. Méndez, el resultado de la subasta de dicha finca sólo fué la suma de $4,514.12 que ofreció por ella el deman-dante como importe de su crédito que está garantizado con hipo-teca, no resultando cantidad alguna para aplicarla al crédito hipo-tecario posterior, se deduce claramente ahora que la deuda para cuyo cobro se vendió dicha finca en pública subasta fué la misma que consta asegurada con hipoteca inscrita en el registro, cons-tando además que la indicada hipoteca fué pospuesta por el mismo demandante acreedor Juan Méndez Santiago hasta que se cubrieran por el referido deudor José B. Méndez otras obligaciones de pago a diversas personas, no constando del registro que dichas obligacio-nes hayan sido cumplidas, y extendida en su lugar anotación pre-ventiva durante el término legal de 120 días a favor de Juan Mén-dez Santiago al folio * * * , con el defecto subsanable de no expresarse la equivalencia de la cabida de la finca al sistema nié^ trico decimal.” ' •
. Según se desprende de esa nota, el único motivo qne fia tenido el registrador para denegar la inscripción, de la venta judicial es porque se ha vendido la finca para el pago .de una hipoteca cuyo cobro aparece del registro pospues,^ hasta que el deudor hubiera pagado a otros acreedores su,-*241yos ciertas obligaciones personales, sin qne de sns libros resnlte qne estas obligaciones hayan sido cumplidas.
Sin entrar a considerar abora el efecto qne la mención de obligaciones personales en ■ el registro pneda prodncir en Cuanto a la acción real hipotecaria, habiendo el registra-dor concelado la hipoteca del Banco Territorial y Agrícola por orden judicial fundada en qne vendida la finca para pago de la anterior hipoteca de Jnan Méndez Santiago no había qnedado sobrante alguno para aquélla dado el estado de derecho creado en el registro, no puede ahora negarse a inscribir dicha venta que ya aparece del registro haberse hecho y haber surtido efectos, so pena de resultar incon-sistente consigo mismo dando valor a dicha venta judicial para el registro al hacer la cancelación y negándoselo cuando, se trata de inscribirla, y resultaría la anomalía de denegar la inscripción de una venta que ha sido acep-tada para producir una cancelación, a más de que negán-dose a inscribirla quita valor y efecto a la cancelación prac-ticada que se fundó en dicha venta. En. el mandamiento que se libró para dicha cancelación se le dijo que la finca había sido vendida para pagar la hipoteca constituida a favor de Juan Méndez Santiago, y apareciendo de sus li-bros que tal hipoteca estaba pospuesta hasta que el deudor satisficiera otras obligaciones personales, si por esto no po-día ser cobrada y rematada la finca, debió negar la can-celación de la hipoteca del banco, pero practicada como está no puede negar ahora el valor a tal venta.
Además, según se dice en el syllabus del caso de Bianchi v. Pierazzi, 25 D. P. R. 631, el comprador de una finca hi-potecada se coloca en la misma situación del deudor; esto es, al vencimiento de la hipoteca, los recursos del acreedor hipotecario contra el comprador serán exactamente los mismos que si ellos fueran contra el deudor. De idéntica manera en el 'presente caso, si los acreedores personales en cuyo favor el comprador Méndez Santiago pospuso su hi-*242poteoa tienen alguna acción contra él por haber cobrado la deuda garantizada con la hipoteca recibiendo en pago la finca gravada antes de haber cobrado sus créditos, podrán ser ejercitados aunque la finca se inscriba a su nombre.
En cuanto al defecto subsanable que se menciona en la nota por no expresarse la cabida de la finca en el sistema métrico decimal, es de sostenerse de acuerdo Con decisio-nes nuestras anteriores, pues si bien la ley de 18 de agosto de 1913, enmendada por la No. 3 de 10 de marzo de 1914, permite que en las mensuras de terrenos puede emplearse la cuerda como medida, sin embargo, como por esa ley se establece el sistema decimal y la hectárea como tipo para medir terrenos, el hecho de que se permita usar también la cuerda, cuya equivalencia al sistema métrico decimal da, no quiere decir que no haya de expresarse tal equivalencia.
La nota recurrida debe revocarse en cuanto niega la ins-cripción.

Revocada en parte.

Jueces concurrentes: Sres. Presidente del Toro y Aso-ciados Wolf y Franco Soto,
El Juez Asociado Sr. Hutchison firmó: “Conforme con la sentencia.”